        Case: 1:15-cr-00129-SNLJ Doc. #: 68 Filed: 11/25/20 Page: 1 of 4 PageID #: 256
PROB 12C (02/19)




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI

                   Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Shawn A. Williams                              Docket No.: 1:15CR00129-1 SNLJ

Name of Sentencing Judicial Officer: The Honorable Stephen N. Limbaugh Jr.
                                     Senior United States District Judge

Date of Original Sentence: May 10, 2016

Original Offense: Felon in Possession of a Firearm

Original Sentence: 51 months imprisonment and 3 years supervised release

Type of Supervision: Supervised Release                     Date Supervision Commenced: July 24, 2019
                                                                          Expiration Date: July 23, 2022

Assistant U.S. Attorney: Paul W. Hahn                                   Defense Attorney: Scott F. Tilsen


                                    PETITIONING THE COURT

To issue a warrant

The probation officer believes that the offender has violated the following conditions of supervision:

Violation Number

Standard Condition: The defendant shall answer truthfully all inquiries by the probation officer and
follow the instructions of the probation officer.

Nature of Noncompliance

On March 25, 2020, a Report on Offender Under Supervision was filed with the Court citing the
offender for being unsuccessfully discharged from CYDKAM RRC. The offender was given a directive
to purchase a Cognitive Awareness manual through the American Community Corrections Institute
(ACCI). The offender purchased the manual and received it on April 2, 2020. He was given 30 days to
complete the manual. On May 21, 2020 the probation office received an e-mail from ACCI indicating
that they had not received the offender’s manual. On May 27, 2020 contact was made with the offender
and he was questioned regarding the manual and he stated he had completed it and sent it back to ACCI.
He was advised that ACCI indicated he had not completed it and if it was lost, he needed to contact
them for a new manual. As of the writing of this report, the offender has still failed to complete the
manual.
    Case: 1:15-cr-00129-SNLJ Doc. #: 68 Filed: 11/25/20 Page: 2 of 4 PageID #: 257
PROB 12C (02/19)

Shawn A. Williams
1:15CR00129-1 SNLJ


The offender has not been interviewed regarding the above cited violation.

Violation Number

Special Condition: The defendant shall participate in a substance abuse treatment program approved by
the probation office, which may include substance abuse testing, counseling, Residential Re-entry
Center placement, residential or inpatient treatment.

Nature of Noncompliance

On September 23, 2019, Williams was referred for drug testing at the treatment vendor. Williams was
referred for three random drug tests monthly. Williams failed to submit urine samples for testing on
September 12, September 17, September 22, October 21, and October 26, 2020.

Williams has not been interviewed regarding the above cited violation.

Violation Number

General Condition: The defendant shall refrain from any unlawful use of a controlled substance.

Nature of Noncompliance

On September 23, 2019, Williams was referred for drug testing at the treatment vendor. Williams
submitted a sample on October 5, 2020 that was positive for amphetamines. The sample was sent to the
lab for confirmation. On October 21, 2020, the sample was returned positive from the lab for
amphetamines and methamphetamine.

When interviewed regarding the above cited violation, Williams admitted to use and stated, “I thought it
would have been out of my system.”

Violation Number

Standard Condition No. 2: The defendant shall report to the probation officer in a manner and frequency
directed by the Court or probation officer.

Standard Condition No. 10: The defendant shall permit a probation officer to visit him or her at any time
at home or elsewhere and shall permit confiscation of any contraband observed in plain view of the
probation officer.

Nature of Noncompliance

On October 19, 2020, this officer contacted the offender via telephone. He was directed to be home on
October 27, 2020, for a home contact. On October 26, 2020, the offender left a voicemail for the
probation office with his new phone number. He then followed it up with a text message and inquired
when the probation officer would be coming to see him at his residence. The offender was informed
that a home visit would be conducted the following day between 10:00 a.m. and 1:00 p.m. At



                                                   2
    Case: 1:15-cr-00129-SNLJ Doc. #: 68 Filed: 11/25/20 Page: 3 of 4 PageID #: 258
PROB 12C (02/19)

Shawn A. Williams
1:15CR00129-1 SNLJ


approximately 10:52 a.m. on October 27, 2020, the probation office attempted a home visit but the
offender was not at the residence. On October 28, 2020, a text message was sent to the offender
directing him to report to the probation office on Monday, November 2, 2020 at 1:00 p.m. The offender
responded with a text message that stated, “Fuck you I’m not coming no where.” The offender
subsequently failed to report for his appointment.

The offender has not been interviewed regarding the above cited violation.

Previous Violations

On October 11, 2019, a violation report was filed with the Court citing the offender with being
unsuccessfully discharged from the RRC and failure to attend MRT. The offender was verbally
reprimanded and referred for MRT and drug testing.

On October 31, 2019, a violation report was filed with the Court citing the offender with used of
amphetamines. The offender was verbally reprimanded and redirected. His conditions were also
modified to include a weekend in jail.

On December 12, 2019, a violation report was filed with the Court citing the offender with failure to
attend his weekend in jail. The offender was verbally reprimanded and redirected. His conditions were
modified to include a weekend in jail.

On January 23, 2020, a violation report was filed with the Court citing the offender with failure to
submit urine samples for testing, failure to report as directed, failure to attend MRT, and failure to attend
his weekend in jail. The offender was verbally reprimanded and placed back at the RRC to provide
stability, address his lack of employment, and provide structure.

On March 25, 2020, a violation report was filed with the Court citing the offender with being
unsuccessfully discharged from the RRC. The offender was verbally reprimanded, referred for
treatment services, and directed to complete a Cognitive Awareness manual through ACCI.




                                                     3
    Case: 1:15-cr-00129-SNLJ Doc. #: 68 Filed: 11/25/20 Page: 4 of 4 PageID #: 259
PROB 12C (02/19)

Shawn A. Williams
1:15CR00129-1 SNLJ


U.S. Probation Officer Recommendation: It is respectfully recommended that the Court issue a
warrant and that the offender’s term of supervised release be revoked.

The probation office has worked diligently to provide the offender with structure, accountability, and
interventions to help him address issues with his reentry into the community. The offender continues to
use illicit substances, fails to adhere to multiple conditions of his supervision, or report as directed. Due
to the offender’s continued engagement in antisocial behavior, criminal thinking, recent hostility
towards his probation officer, violations of his supervised release conditions, and lack of verifiable effort
towards a prosocial reintegration into the community, it does not appear he is amenable to supervision at
this time. It is recommended that his term of supervised release be revoked.

                                                       I declare under penalty of perjury that the foregoing
                                                       is true and correct.

                                                       Executed on November 04, 2020

           Approved,                                           Respectfully submitted,

 by                                                       by

           Kenneth W. Lawrence                                 Gregory J. Hronick
           Supervising U.S. Probation Officer                  U.S. Probation Officer
           Date: November 04, 2020                             Date: November 04, 2020


THE COURT ORDERS:

            No Action
            The Issuance of a Warrant
            The Issuance of a Summons
                   Appearance Date:
                   Appearance Time:
                   Courtroom Number:
            Other



                                                                 Signature of Judicial Officer

                                                                 11/4/2020
                                                                 Date

I:\Supervision\12C\Williams, Shawn A. 12C 115CR00129-1 SNLJ 11-04-2020.docx




                                                      4
